Order entered February 11, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00159-CV

                          IN RE CHERILYN ANN KINNEY, Relator


                      Original Proceeding from the 196th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 77,508

                                             ORDER
       The Court has before it relator’s emergency motion for clarification.             The Court

GRANTS the motion. Pending this Court’s determination of relator’s petition on the merits and

until further order of this Court, it is ORDERED that relator Cherilyn Ann Kinney be released

from the custody of the Sheriff of Hunt County only upon posting a good and sufficient cash or

surety bond, conditioned as required by law, in the sum of $20,000, plus all expenses which may

be incurred by peace officers in rearresting relator in the event that relator fails to appear at any

hearing before this Court or violates some other condition of the bond.

       In the event relator Cherilyn Ann Kinney gives such bond, the Sheriff of Hunt County is

ORDERED to immediately forward a certified copy of the bond to the Clerk of this Court. This

order releases relator Cherilyn Ann Kinney only from custody under the written order dated

February 7, 2014, entitled Order Holding Respondent in Contempt and for Commitment to
County Jail (Property Division), issued by the 196th District Court of Hunt County, Texas, styled

In the Matter of the Marriage of Cherilyn Ann Kinney and Robert Lynn Kinney.

       The Court requests that real party in interest and respondent file a response, if any, by

February 20, 2014.

       .


                                                    /s/    DOUGLAS S. LANG
                                                           JUSTICE